Title: Report on the Petition of Gosuinus Erkelens, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 3d. of November 1791, the Petition of Gosuinus Erkelens, thereupon respectfully makes the following Report—

That the Secretary has heretofore reported on the Case of the Petitioner upon a former Application and reference.
That the Petitioner having since died, it is conceived that a renewal of the investigation is thereby rendered unnecessary.
Which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.
